DETAILED ACTION
The following is a first action on the merits of application serial no. 17/035066 filed 9/28/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/28/20 has been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a vehicle having an electric machine powering driven wheels, an accelerator and brake pedal, in response to driver demanded torque corresponding to position of accelerator pedal, a controller programmed to selectively brake vehicle via operation of machine, further in response to speed of vehicle greater than a threshold, limit rate of change of the demanded torque based on a first rate limit, further in response to the speed being less than another threshold, limit a rate of change of the demanded torque based on a second rate limit that is higher than the first limit for a given demanded torque such that acceleration and deceleration of vehicle is more responsive than when the first limit is applied and in combination with the limitations as written in claim 1.
-(as to claim 8) a method of rate limiting driver demanded torque during one pedal drive mode by selectively braking vehicle via operation of an electric machine according to the demanded torque based on accelerator pedal position, in response to speed of vehicle greater than a threshold, limit rate of change of the demanded torque based on a first rate limit, and in response to the speed being less than another threshold, limit a rate of change of the demanded torque based on a second rate limit that is higher than the first limit for a given demanded torque such that acceleration and deceleration of vehicle is more responsive than when the first limit is applied and in combination with the limitations as written in claim 8.
-(as to claim 15) a vehicle having one pedal drive mode, an electric machine powering driven wheels, an accelerator and brake pedal, in response to driver demanded torque corresponding to position of accelerator pedal, a controller programmed to selectively brake vehicle via operation of machine, when speed of vehicle greater than a threshold, limit rate of change of the demanded torque based on a first rate limit, when the speed being less than another threshold, limit a rate of change of the demanded torque based on a second rate limit that is higher than the first limit for a given demanded torque such that acceleration and deceleration of vehicle is more responsive than when the first limit is applied and in combination with the limitations as written in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Johri et al 9126591, IDS cited art discloses a vehicle having an electric machine and shows that it is well known in the art to limit rate of engine torque increase (abstract).
-Inoue et al 20190106103, IDS cited art discloses a vehicle having an electric machine and shows that it is well known in the art to control acceleration and deceleration in an active pedal mode when vehicle speed exceeds a reference speed (abstract).
-Martin et al 20150197233 discloses a vehicle having an electric machine and shows that it is well known in the art to limit rate of change of engine power based on a driver demanded torque (abstract).
-Wang et al 20110166730 discloses a vehicle having an electric machine and shows that it is well known in the art to limit rate of change of engine power based on a driver demanded torque (abstract).
-Martin et al 20150066265 discloses a vehicle having an electric machine and shows that it is well known in the art to control acceleration and deceleration by determining a driver demanded torque rate of change ([0031]) and limits an engine torque based on that rate of change ([0036]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 16, 2022